Citation Nr: 1739797	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as due to exposure to herbicides and herbicide agents.

2.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicides and herbicide agents.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1966.

This matter comes to the Board of Veterans Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

In April 2016, the Board issued a decision and denied the issue of entitlement to service connection for a heart disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2017 order, the Court endorsed a Joint Motion for Remand and vacated the April 2016 Board decision and returned the issue to the Board for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, an October 2016 rating decision denied entitlement to service connection for prostate cancer.  In December 2016, VA received a timely notice of disagreement concerning the denial of service connection for prostate cancer.  A Statement of the Case (SOC) has not been issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is required to remand the issues for the issuance of a SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

In an April 2016 decision, the Board denied the issue of service connection for a heart disability.  The Veteran has alleged, in part, that he was exposed to herbicides during his service in Thailand.  He reported that he was stationed at Nakhon Phanom, a Royal Thai Air Force Base, which was very close to Korat Air Force Base.  He stated that his military occupational specialty (MOS) as a medical specialist required many visits to Korat Air Force Base to obtain medical supplies from the hospital, which was close to the perimeter of the base.  The current evidence of record shows that the Veteran served with Company C of the 809th Engineer Battalion, which was located in Phanom Sarakam, but did not include the specific location and/or whether such a location was close to Korat Air Force Base as reported by the Veteran.  The April 2016 Board decision denied the Veteran's claim, in part, on the basis that the evidence did not show that the Veteran served at any of the recognized Royal Thai Air Force Bases during his service in Thailand and there was no evidence of his presence at the perimeter of such a recognized base.  The Joint Motion for Remand vacated the Board's decision for inadequate reasons and bases concerning whether the hospital at the Korat Air Force Base was close to the perimeter of the base.  The Board finds that the current evidence of record is insufficient to determine where the Veteran was stationed in Thailand and if he served at, or traveled to, one of the Royal Thai Air Force Bases.  As a result, the Board finds that additional research is required to determine where the Veteran was stationed, and whether he traveled to the Korat Air Force Base hospital when he served in Thailand from June 1965 to June 1966 with Company C of the 809th Engineer Battalion, as well as whether the Korat Air Force Base hospital is located near the perimeter of the Base.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the December 2016 notice of disagreement received as to the October 2016 rating decision denial of the issue of entitlement to service connection for prostate cancer.  Notify the Veteran that to vest the Board with jurisdiction over the issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the case to the Board for appellate review.

2.  Contact the JSRRC and any other appropriate sources to determine:

(a.) Where the Veteran was stationed when he served in Thailand from June 1965 to June 1966 with Company C of the 809th Engineer Battalion, to include whether he was stationed close to the Korat Air Force Base as alleged by the Veteran;

(b.) What were the Veteran's documented duties when he served in Thailand from June 1965 to June 1966 with Company C of the 809th Engineer Battalion;

(c.) Whether the Veteran traveled to Korat Air Force Base hospital in performing his duties in Thailand; and

(d.) Whether the Korat Air Force Base hospital was located near the perimeter of Korat Air Force Base.

3.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

